ECKER, Judge
(concurring):
I concur with Judge Johnston’s analysis and the case disposition. However, because I do view certain aspects of the record differently, I write separately to address those concerns.
The Sixth Amendment right to effective assistance of counsel encompasses a number of legal duties. Among these are the exercise of sound professional judgment, preparation of the case, and zealous advocacy. Conscientious effort, not perfection, frames the standard for our evaluation of counsel’s performance. See Army Reg. 27-26, Legal Services: Rules of Professional Conduct for Lawyers, Rules 1.1-1.3, and comments (1 May 1992).
The lead opinion clearly delineates technical bases supporting the conclusion that counsel’s performance was deficient. I would also suggest that the handling of appellant’s unsworn statement reveals a lack of preparation in dealing with a known problem. Nevertheless, when viewed individually, justification on the basis of tactics can be argued to support each of counsel’s decisions. If so viewed, one might conclude that, under *674Strickland and Cronic, no deficient performance occurred here.
However, when viewed from a “macro” standpoint, these matters take on a different cast. In this light, the overarching defect revealed in the reeord and post-trial affidavits is a failure of advocacy. This defect appears in two areas: abdication to the perceived wishes of the military judge and the actual sentencing presentation.
Concerning abdication, I note that of the twelve explanations given by defense counsel in support of their actions, six focus on perceptions of what would or would not be acceptable to the military judge. Putting the problem of perceptions aside, this concern about judicial attitudes was not pursued through voir dire of the judge. Voir dire might have served a number of useful ends, not the least of which would have been a more informed basis for the choice of forum.
Further, my review of those six explanations suggest that with a little creativity, presentations could have been crafted which would have avoided conflict with the judge without foregoing presentations on appellant’s behalf. Thus, I am left with the impression that counsel gave the sentencing presentation the military judge wanted, rather than the one best suited for appellant’s circumstance. See Strickland v. Washington, 466 U.S. 668, 690, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984) (“[CJounsel’s function, as elaborated in prevailing professional norms, is to make the adversarial testing process work in a particular case”). Such conservative representation is not advocacy, let alone zealous advocacy.
Next, counsel’s sentencing argument also reflects an absence of advocacy. Counsel’s argument on behalf of appellant, a first sergeant of a Ranger training company, who had also served as a first sergeant on two other occasions during twenty-four years of active service, took up thirty-one lines of a 1021 page record of trial. Further, counsel chose to focus the 300 words expended on appellant’s sentencing argument as a complaint about the government’s requested sentence rather than to fully develop why such a request was inappropriate. An additional consequence of this decision was to provide absolutely nothing to challenge the sentencing authority’s conscience, sense of justice, and view of the “whole man” pending sentencing. It also assumed that certain matters would be recognized and considered without assurance that the military judge was on the same sheet of music. This leaves too much to speculation and unnecessarily limited the record on which this court could evaluate the military judge’s sentence. Thus, appellant was again deprived of meaningful, effective advocacy.
Finally, as a check on my analysis, I have considered Article 66(c), UCMJ. That article holds, in pertinent part, that “[The Court of Criminal Appeals] may affirm only such ... sentence ... as it finds ... on the basis of the entire reeord, should be approved.” What this ultimately means to me is that, within the bounds of sound judicial restraint, we should not affirm a sentence unless we have confidence in it. See also Strickland, 466 U.S. at 687, 104 S.Ct. 2052 (the test for prejudice to the client is whether the “errors were so serious as to deprive the defendant of a fair trial, a trial whose result is reliable”). Given my observations above, I do not have that requisite confidence. Accordingly, I believe that appellant must receive a rehearing on sentence.